Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
          An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this examiner’s amendment was given in a telephone interview with Shenbin Wu on 9/9/2021.
The application has been amended as follows: 
Please amend claim 1 as follow:
1.	An endoscope system comprising: 
a processor configured to: 
acquire an endoscope image of an observation target captured by an endoscope; 
calculate, by using the endoscope image, a correction value of the endoscope image, biological information to be calculated by using the endoscope image, or data to be used for calculation of the biological information; 
calculate, by using the endoscope image, at least one index value to be used as a determination reference for determining whether the correction value is to be calculated or whether the correction value is to be used; 

an input unit that inputs an instruction for calculating the correction value or an instruction for executing correction of the endoscope image, the biological information, or the data by using the correction value, 
wherein the input unit is an input screen displayed on the display or an operating unit comprising an angle knob; wherein, if the processor calculates the correction value in response to the instruction for calculating the correction value or if the instruction for executing correction is issued, the processor corrects the endoscope image, the biological information, or the data by using the correction value, wherein 
the processor determines, by using the at least one index value, whether the correction value is to be calculated or whether the correction value is to be used, 2Customer No.: 31561 Docket No.: 77052-US-1007-PCT(CA) 
Application No.: 16/056,560the display displays a result of determination of the processor in addition to the at least one index value, and 
if the processor determines that the correction value is not to be calculated or that the correction value is not to be used, the processor causes the display to display an improvement instruction regarding image capturing conditions for the endoscope image[[.]] ,
wherein the at least one index value comprises a plurality of index values, wherein, if the processor calculates the plurality of index values, the processor determines, for each of the plurality of index values, whether the correction value is to be calculated or whether the correction value is to be used, and the display displays a result of determination of the processor together with each of the plurality of index values,
wherein, if the processor determines that the correction value is not to be calculated or that the correction value is not to be used, the processor causes the display to display an improvement instruction regarding image capturing conditions for the endoscope image,
wherein, after the improvement instruction has been displayed, the processor performs improvement determination for determining whether the image capturing conditions have been improved and causes the display to display a result of the improvement determination,
wherein the processor acquires a plurality of endoscope images of the observation4Customer No.: 31561 Docket No.: 77052-US-1007-PCT(CA)Application No.: 16/056,560target captured by the endoscope at different timings, wherein the processor calculates the correction value by using the plurality of endoscope images, and wherein the processor calculates the at least one index value by using one or more of the plurality of endoscope images.

Please amend claim 11 as follow:
11. 	The endoscope system according to claim [[9]] 1, wherein the processor changes illumination light or irradiation conditions of the illumination light and acquires the plurality of endoscope images of the observation target captured at different timings.

Please amend claim 19 as follow:
19.	 A processor device comprising: 
a processor configured to: 9Customer No.: 31561 Docket No.: 77052-US-1007-PCT(CA) Application No.: 16/056.560 

calculate, by using the endoscope image, a correction value of the endoscope image, biological information to be calculated by using the endoscope image, or data to be used for calculation of the biological information; 
calculate, by using the endoscope image, at least one index value to be used as a determination reference for determining whether the correction value is to be calculated or whether the correction value is to be used; 
cause a display to display the at least one index value; wherein, if the processor calculates the correction value in response to an instruction for calculating the correction value or if an instruction for executing correction is issued, the processor corrects the endoscope image, the biological information, or the data by using the correction value, wherein 
the processor determines, by using the at least one index value, whether the correction value is to be calculated or whether the correction value is to be used, 
the display displays a result of determination of the processor in addition to the at least one index value, and 
if the processor determines that the correction value is not to be calculated or that the correction value is not to be used, the processor causes the display to display an improvement instruction regarding image capturing conditions for the endoscope image[[.]] ,
wherein the at least one index value comprises a plurality of index values, wherein, if the processor calculates the plurality of index values, the processor determines, for each of the plurality of index values, whether the correction value is to be calculated or whether the correction value is to be used, and the display displays a result of determination of the processor together with each of the plurality of index values,
wherein, if the processor determines that the correction value is not to be calculated or that the correction value is not to be used, the processor causes the display to display an improvement instruction regarding image capturing conditions for the endoscope image,
wherein, after the improvement instruction has been displayed, the processor performs improvement determination for determining whether the image capturing conditions have been improved and causes the display to display a result of the improvement determination,
wherein the processor acquires a plurality of endoscope images of the observation4Customer No.: 31561 Docket No.: 77052-US-1007-PCT(CA)Application No.: 16/056,560target captured by the endoscope at different timings, wherein the processor calculates the correction value by using the plurality of endoscope images, and wherein the processor calculates the at least one index value by using one or more of the plurality of endoscope images.

Please amend claim 20 as follow:
20.	 A method for operating an endoscope system having a processor and a display, the method comprising: 10Customer No.: 31561 Docket No.: 77052-US-1007-PCT(CA) Application No.: 16/056,560 
a step in which the processor acquires an endoscope image of an observation target captured by an endoscope; 

a step in which the processor calculates, by using the endoscope image, at least one index value to be used as a determination reference for determining whether the correction value is to be calculated or whether the correction value is to be used; 
a step in which the display displays the at least one index value; and 
a step in which, if the processor calculates the correction value in response to an instruction for calculating the correction value or if an instruction for executing correction is issued, the processor corrects the endoscope image, the biological information, or the data by using the correction value, wherein 
the processor determines, by using the at least one index value, whether the correction value is to be calculated or whether the correction value is to be used, 
the display displays a result of determination of the processor in addition to the at least one index value, and 
if the processor determines that the correction value is not to be calculated or that the correction value is not to be used, the processor causes the display to display an improvement instruction regarding image capturing conditions for the endoscope image[[.]] , 
a step in which the at least one index value comprises a plurality of index values, wherein, if the processor calculates the plurality of index values, the processor determines, for each of the plurality of index values, whether the correction value is to be calculated or whether the correction value is to be used, and the display displays a result of determination of the processor together with each of the plurality of index values,
a step in which, if the processor determines that the correction value is not to be calculated or that the correction value is not to be used, the processor causes the display to display an improvement instruction regarding image capturing conditions for the endoscope image,
a step in which, after the improvement instruction has been displayed, the processor performs improvement determination for determining whether the image capturing conditions have been improved and causes the display to display a result of the improvement determination,
a step in which the processor acquires a plurality of endoscope images of the observation4Customer No.: 31561 Docket No.: 77052-US-1007-PCT(CA)Application No.: 16/056,560target captured by the endoscope at different timings, wherein the processor calculates the correction value by using the plurality of endoscope images, and wherein the processor calculates the at least one index value by using one or more of the plurality of endoscope images.

Please cancel claims 3, 5, 7, 9.

Response to Arguments
35 USC § 112
35 USC § 112 rejections regarding claims 19, 20 included in Office Action mailed on 06/08/2021 has been withdrawn per Applicant’s amendment of the claims.
35 USC § 101
35 USC § 101 rejections regarding claims 1-7, 19, 20 included in Office Action mailed on 06/08/2021 has been withdrawn per amendment of the claims (see Examiner Amendment above).

35 USC § 102
35 USC § 102 rejections regarding claims 1-2, 8, 10, 17, 19, 20 included in Office Action mailed on 06/08/2021 has been withdrawn per amendment of the claims (see Examiner Amendment above).

Allowable Subject Matter
Claims 1, 6, 8, 10-14, 17-20 allowed.
The following is an examiner’s statement of reasons for allowance: 
The invention of independent claim 1 recites “wherein, if the processor determines that the correction value is not to be calculated or that the correction value is not to be used, the processor causes the display to display an improvement instruction regarding image capturing conditions for the endoscope image, after the improvement instruction has been displayed, the processor performs improvement determination for determining whether the image capturing conditions have been improved and causes the display to display a result of the improvement determination”,
The invention of independent claim 18 recites “wherein, if the processor determines that the correction value is not to be calculated or that the correction value is not to be used, the processor causes the display to display an improvement instruction regarding image capturing conditions for the endoscope image, wherein the display a result of determination of the processor together with each of the plurality of index values, wherein, after the improvement instruction has been displayed, the processor performs improvement determination for determining whether the image capturing conditions have been improved and causes the display to11Customer No.: 31561Docket No.: 77052-US-1007-PCT(CA) Application No.: 16/056,560display a result of the improvement determination …”,
The invention of independent claim 19 recites “wherein, if the processor determines that the correction value is not to be calculated or that the correction value is not to be used, the processor causes the display to display an improvement instruction regarding image capturing conditions for the endoscope image, after the improvement instruction has been displayed, the processor performs improvement determination for determining whether the image capturing conditions have been improved and causes the display to display a result of the improvement determination”,
The invention of independent claim 20 recites “wherein, if the processor determines that the correction value is not to be calculated or that the correction value is not to be used, the processor causes the display to display an improvement instruction regarding image capturing conditions for the endoscope image, a step in which after the improvement instruction has been displayed, the processor performs improvement determination for determining whether the image capturing conditions have been improved and causes the display to display a result of the improvement determination”.
Saito (US 2013/0030268) teaches processor configured to acquire endoscope image, and calculate a correction value and plurality of index values based on the image at a different timing, and a display, however, does not teach or suggest 
is not to be calculated or that the correction value is not to be used, the processor causes the display to display an improvement instruction regarding image capturing conditions for the endoscope image, after the improvement instruction has been displayed, the processor performs improvement determination for determining whether the image capturing conditions have been improved and causes the display to display a result of the improvement determination”, as recites in claim 1, 
“wherein, if the processor determines that the correction value is not to be calculated or that the correction value is not to be used, the processor causes the display to display an improvement instruction regarding image capturing conditions for the endoscope image, wherein the display displays a result of determination of the processor in addition to the at least one index value, … the display displays a result of determination of the processor together with each of the plurality of index values, wherein, after the improvement instruction has been displayed, the processor performs improvement determination for determining whether the image capturing conditions have been improved and causes the display to11Customer No.: 31561Docket No.: 77052-US-1007-PCT(CA) Application No.: 16/056,560display a result of the improvement determination …” as recites in claim 18,
“wherein, if the processor determines that the correction value is not to be calculated or that the correction value is not to be used, the processor causes the display to display an improvement instruction regarding image capturing conditions for the endoscope image, after the improvement instruction has been displayed, the processor performs improvement determination for determining whether the image display a result of the improvement determination”, as recites in claim 19,
“wherein, if the processor determines that the correction value is not to be calculated or that the correction value is not to be used, the processor causes the display to display an improvement instruction regarding image capturing conditions for the endoscope image, a step in which after the improvement instruction has been displayed, the processor performs improvement determination for determining whether the image capturing conditions have been improved and causes the display to display a result of the improvement determination” as recites in claim 20.
Further, no other prior art was located that fairly suggested the claimed invention in whole or in part, along with the requisite motivation for combination, to anticipate or render the claimed invention obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINQIAO HUANG whose telephone number is (571)270-1546.  The examiner can normally be reached on Mon-Thu 0930-1630.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Carey can be reached on (571) 270-7235.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MINQIAO HUANG/Examiner, Art Unit 3795                                                                                                                                                                                                        
/MICHAEL J CAREY/Supervisory Patent Examiner, Art Unit 3795